Citation Nr: 0101627	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for postgastrectomy 
syndrome, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to June 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to an increased 
evaluation for postgastrectomy syndrome.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The May 1998 VA gastrointestinal examination of record 
provides insufficient information for evaluating the 
veteran's postgastrectomy syndrome pursuant to the rating 
criteria.  It is noted that the applicable diagnostic code 
lists several symptoms.  The level of the rating depends on 
both the presence and severity of the symptoms, with certain 
symptoms apparently characteristic of the most severe level 
of a postgastrectomy syndrome, and other symptoms present at 
several levels, but varying in degree of severity.  

The examination report shows the veteran stated that he had 
recently been hospitalized at "Columbia Hospital."  It was 
not noted as to whether this hospitalization was referable to 
his gastrointestinal disability.  In any event, the records 
pertaining to this hospitalization are not on file.


The Board is of the opinion that a contemporaneous 
comprehensive examination of the veteran to ascertain the 
current nature and extent of severity of his postgastrectomy 
syndrome would materially assist in the adjudication of his 
appeal.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law refines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA of 
2000, or filed before the date of enactment and not yet final 
as of that date.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA.

Accordingly, the case is REMANDED for the following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of the veteran for his service-
connected postgastrectomy syndrome.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

An attempt should also be made to obtain 
records from "Columbia Hospital" where 
the veteran reported in May 1998 that he 
had recently been hospitalized.  

2.  The RO should arrange for a VA 
gastrointestinal examination by an 
appropriate specialist, including such 
inpatient or outpatient observation for 
evaluation if necessary to fully document 
and evaluate the symptomatology and 
severity of any postgastrectomy dumping 
syndrome, e.g., observation after each of 
several meals.  

The claims file, a copy of the criteria 
for rating postgastrectomy syndrome, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
further indicated special studies should 
be conducted.

The examiner should state whether the 
appellant demonstrates nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, or hypoglycemic symptoms, and 
whether any weight loss revealed by 
review of the medical records is 
associated with malnutrition and anemia, 
and the severity of any symptoms 
observed.  



The report should explain the 
significance and disabling effects of any 
atypical symptomatology observed or 
reported by the appellant.  Any opinions 
expressed by the examiner as to the 
severity of the veteran's postgastrectomy 
syndrome must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examiner report and 
required opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  The RO must review the claims file 
and ensure that any other notification 
and development action required by the 
VCAA of 2000 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. § 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After undertaking development deemed 
essential in addition to that specified 
above, the RO should readjudicate the 
claim of entitlement to an increased 
evaluation for postgastrectomy syndrome.  
The RO should document its consideration 
of the applicability of the criteria 
pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000).

If the benefit request on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

